DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer and response filed on 11/18/2020.
Claims 21-40 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 11/18/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 21-40 are allowed.  










Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:


The Examiner has carefully reviewed the Applicants arguments and assertions filed on 11/18/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, online purchasing of goods and services utilizing a consumer’s smart phone.  Any rejections under 35 USC § 101 are withdrawn.
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 02/06/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

SHIN et al. (WO 2006/049414 A1) discloses, “The present invention relates, in general, to a system and method for providing a mobile shopping cart service and, more particularly, to a service method and system for transmitting helpful information to the mobile communication terminal of the user when purchasing products.  The information is based on product codes transmitted by the user, when the user promptly registers products of interest and transmits the product codes to a remote server using the mobile communication terminal while performing shopping online or online.  According to the present invention, the user can collect and manage products of interest, which are being sold in different Internet shopping malls or off-line shopping malls, in a single virtual shopping cart, and, furthermore, can perform economical shopping by transmitting product codes through the mobile communication terminal and receiving price comparison information based on the transmitted product codes.”+

SHAHARABI et al. (WO 2009/050529 A2). “A global customer satisfaction system includes point-of-sale customer feedback terminals for receiving in-store customer feedback including satisfaction ratings and other customer feedback regarding participating vendors as the customer pays for purchases.  The system also includes post-sale customer feedback terminals for receiving more detailed customer feedback regarding the vendors from members after the sales have been completed.  The system also includes an aggregation and dissemination system for combining the ratings received form customers into global customer satisfaction ratings for participating vendors, and disseminating the customer satisfaction information through customer satisfaction qualified directories, which are organized or searchable by geographical, type of product or service offered by the participating vendors, and other factors.”


KUNIEDA, SHIGETOSHI. (JP 2005/049946 A). “To execute a questionnaire inquiring a satisfaction feeling or the like after purchasing a commodity by distributing the questionnaire only to a person purchasing the specific commodity in an actual store. This questionnaire system has a questionnaire database storing questionnaire information related to various kinds of commodities, a questionnaire identification code for specifying the questionnaire information, an identification code of the commodity that is a target, and a registered customer's member number with them associated with each other.  When a store server takes in the member number and the commodity identification code from a POS terminal, the store server retrieves whether or not the questionnaire identification code related to the commodity identification code is stored in the questionnaire database, by the commodity identification code.  When retrieving that it is stored, the store server retrieves whether the questionnaire identification code is associated with the read member number or not.  When retrieving that the questionnaire identification code is not associated with the read member number, the store server 6 stores the member number and the questionnaire identification code into the questionnaire database with them associated with each other.  The information about the questionnaire is notified to a corresponding member.”

Curtis, Tamilla.  Customer Satisfaction, Loyalty, and Repurchase: Meta-Analytical Review, and Theoretical and Empirical Evidence of Loyalty and Repurchase Differences. (2009). Retrieved online 01/27/2021.    https://core.ac.uk/download/pdf/51097666.pdf
“Despite the large volume of research in the area of loyalty-repurchase-satisfaction, the findings on the relationship between these variables are conflicting. It seems that links between loyalty, repurchase, and satisfaction are not fully understood yet. The study provided the theoretical background on loyalty, repurchase, satisfaction, and their interrelationships. The Theory of Planned Behavior and the Expectation Confirmation Theory were discussed. The loyalty-repurchase differentiation with five contributing factors was addressed. From the literature review nine hypotheses were proposed.”



Jiang et al. Customer intention to return online: price perception, attribute-level performance, and satisfaction unfolding over time. (June 15, 2004).  Retrieved online 01/27/2021.  
https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.623.9018&rep=rep1&type=pdf
“Both academics and practitioners recognize the importance of loyal customers, because such customers usually spend more, buy more frequently, have more motivation to search for information, are more resistant to competitors’ promotions, and are more likely to spread positive word-of-mouth (Dick and Basu, 1994; Bolton, 1998; Rust et al., 1995). Research has shown that increases in customer retention result in increased profitability for firms that compete in mature and highly competitive markets, especially service industries such as banking, telecommunications, hotels and airlines (e.g. Fornell and Wernerfelt, 1987; Reichheld and Sasser, 1990). Reichheld and Schefter (2000) found, for example, that increasing customer retention rates by 5 percent increased profits by 25-95 percent. Customer loyalty is even more important in online channels, because acquiring customers on the internet can be very expensive. For example, Boston Consulting Group estimates it costs internet-only retailers $82 to acquire a new customer, compared with $38 for store-based retailers and $11 for catalog-based retailers.”













VISA. Verified by Visa: Acquirer and Merchant Implementation Guide. (U.S. Region May 2011).  https://usa.visa.com/dam/VCOM/download/merchants/verified-by-visa-acquirer-merchant-implementation-guide.pdf.  Retrieved online 07 August 2017.  “Verified by Visa is an online program designed to make Internet purchase transactions safer by authenticating a cardholder’s identity at the time of purchase, before the merchant submits an authorization request. Verified by Visa software installed at the merchant's site activates the cardholder interface during the authentication process. The goal of Verified by Visa is to create a level of consumer trust and confidence in online shopping similar to that in the physical shopping environment. It is designed to improve both cardholder and merchant confidence in Internet purchases and to reduce disputes and fraudulent activity related to the use of Visa payment cards. Merchants can benefit from reduced costs associated with the most common types of Internet disputes. The Verified by Visa mark is displayed to the cardholder during activation and each time the cardholder enters a password for authentication at the time of purchase, and may also be displayed by participating merchants. Verified by Visa is being implemented worldwide by Visa members and merchants.”














James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)